Citation Nr: 0434215	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-25 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1968.

His DD 214 reflects he was awarded the Combat Infantryman 
Badge, the Silver Star Medal, and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs that denied the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
and determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for arthritis.

The Board notes that the issue of entitlement to service 
connection for myositis and claimed arthritis of the right 
shoulder was before the Board in March 1970, at which time 
the claim was denied.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

3.  By decision dated in March 1970, the Board denied the 
veteran's claim for service connection for myositis and 
arthritis of the right shoulder.

4.  The evidence added to the record since the March 1970 
Board denial, considered in conjunction with the record as a 
whole, is cumulative and redundant and is not so significant 
that it must considered in order to fairly determine if the 
veteran has arthritis that is related to service.


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss disability was not 
incurred in or aggravated by active wartime service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2004).

2.  Right ear sensorineural hearing loss disability was not 
incurred in or aggravated by active wartime service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2004). 

3.  Bilateral tinnitus was not incurred in, or aggravated by, 
active wartime service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004). 

4.  The Board decision of March 1970, which denied service 
connection for right shoulder arthritis and myositis, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1104 (2003).  

5.  The evidence received since the March 1970 Board decision 
is not new and material to reopen the veteran's claim for 
service connection for arthritis.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156(a)(as in effect prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

VA letters issued in March 2002 and May 2002 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U. S. C. 
A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claims.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records as 
well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims have been obtained.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, or 
arthritis, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154 (West 2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).

1.  Service Connection  -  Hearing Loss and Tinnitus

Factual Background

The veteran's discharge certificate reflects that he received 
the Combat Infantryman's Badge, the Silver Star Medal, and 
the Purple Heart medal.

The veteran's service medical records indicate that the 
veteran underwent audiological testing on his June 1966 
induction examination.  The reported pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5

15
LEFT
5
10
5

15

On the whispered voice evaluation, the veteran reportedly 
scored a 15/15, bilaterally.

The veteran also underwent audiometric examination on his 
July 1968 separation examination.  The reported pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
5
5

0
LEFT
-10
5
5

0

VA clinician notes dated in May 2001 indicate the veteran 
reported he had a medical history of hearing loss since 
service, but that he had not been seen in service.  VA 
clinician notes dated in July 2001 indicate as medical 
history that the veteran had bilateral hearing loss and had 
hearing aids which he seldom wore.

In February 2002, the veteran was seen for a VA hearing 
evaluation.  He reported a longstanding history of hearing 
loss, with the initial onset occurring while he served in the 
Army during the Vietnam War.  He also reported that during 
that time that he was exposed to combat noise (M-16 rifle, 
machine guns, grenades, artillery, and mortar shelling).  He 
recalled one incident where a rocket propelled grenade 
exploded within several feet of him, which caused him to 
experience diminished hearing for several days afterwards.  
The veteran also indicated that the blast caused him to 
experience bilateral tinnitus, which was still present.  He 
further reported a 40-year history of occupational noise 
exposure while in the logging industry, where he used chain 
saws, dozers, and skitters and wore hearing protection.  The 
veteran also noted that he was exposed to recreational noise 
through firearm hunting without the use of hearing 
protection.  After an examination of the veteran's ears and 
audiological evaluation, the examiner diagnosed the veteran 
with bilateral mild to moderately severe sensorineural 
hearing.  The veteran's reported word recognition scores were 
56 percent in the right ear and 48 percent in the left ear.  
The examiner recommended that the veteran be fitted for a 
hearing aid due to the degree of his hearing loss.

In May 2002, the veteran underwent a VA audiological 
evaluation for compensation and pension purposes.  The 
veteran reported constant, bilateral tinnitus since the 
military and described the tinnitus as a ringing sound and 
non-bothersome.  He further indicated that the tinnitus had 
no effect on his daily activities.  In terms of audiometric 
testing, the reported pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
65
70
LEFT
20
20
60
60
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed the veteran's right ear with 
moderately severe sensorineural hearing loss at the 3000 Hz 
and 4000 Hz thresholds.  The veteran's left ear was diagnosed 
with a moderately severe sensorineural hearing loss at the 
2000 through 4000 Hz thresholds.

In terms of the etiology of the veteran's current hearing 
loss, the examiner reported that:

The medical record showed no evidence of 
an entrance or separation examination 
from the military service.  The record 
did not show an original claim in 1968 
that was void of complaints of hearing 
loss or tinnitus.  The record showed that 
the veteran was awarded for heroic 
measures and an injury to his neck.  
Otherwise, the record was negative for 
complaints of hearing loss and tinnitus, 
until the most recent request for 
disability-30 years post-military 
service.  There was no evidence to show 
chronicity or continuity of care to 
establish service connection for hearing 
loss or tinnitus.  It was more likely 
that the veteran's 40-year occupational 
history as a logger and heavy equipment 
operator contributed to the veteran's 
present hearing acuity.

The veteran's mother and brother, in letters dated in 
December 2002, stated that the veteran experienced hearing 
trouble when he returned from Vietnam.

Analysis

A.  Bilateral Hearing Loss

In light of the fact that the veteran was awarded the Combat 
Infantryman Badge, the Silver Star Medal, and the Purple 
Heart medal, all of which indicate participation in combat 
activity with the enemy, the Board finds that the alleged 
acoustic trauma is consistent with the circumstances of such 
service.  As such, the Board concedes that he was exposed to 
acoustic trauma during service.

However, the Board finds that a grant of service connection 
is not warranted because there is no evidence that the 
veteran's current bilateral hearing loss disability was 
incurred or aggravated due to acoustic trauma sustained in 
service.  The record reflects that the veteran's hearing on 
his entrance examination in June 1966 and on his separation 
examination in July 1968 was normal, and in fact, had 
improved.  The record further establishes that the veteran's 
bilateral hearing loss was first clinically noted in May 
2001, many years following the veteran's separation from 
service.  Moreover, although the veteran asserts that his 
current bilateral hearing loss had its onset while he was in 
service, the examiner from the May 2002 VA examination, while 
acknowledging that the veteran was exposed to noise in 
service, opined that the veteran's current hearing loss was 
more likely due to the veteran's 40-year occupational history 
as a logger and heavy equipment operator.

In this regard, there is no evidence to the contrary.  That 
is the only medical opinion of record is to the effect that 
the veteran's current bilateral hearing loss disability is 
not attributable to his military service nor was aggravated 
by such military service.  Despite the veteran's assertions, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical opinion of 
record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, while the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the Board finds that 
the competent evidence of record fails to establish that 
current bilateral hearing loss disability is related to such 
incident in service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss disability.

B.  Tinnitus

In light of the fact that the veteran was awarded the Combat 
Infantryman Badge, the Silver Star Medal, and the Purple 
Heart medal, all of which indicate participation in combat 
with the enemy, the Board finds that the alleged acoustic 
trauma is consistent with the circumstances of such service.  
As such, the Board concedes that he was exposed to acoustic 
trauma during service.

The veteran asserts that his current tinnitus had its onset 
while in service.  However, the veteran's service medical 
records are silent for any complaint of, or treatment for, 
tinnitus during service.  Moreover, the record establishes 
that the veteran's bilateral tinnitus was first clinically 
documented in February 2002, many years following the 
veteran's separation from service.  It is also significant to 
point out that in May 2002, a VA audiologist, after a review 
of the claims file and examination, concluded that the 
veteran's tinnitus is not etiologically related to the 
veteran's military service, but rather is due to his 40-year 
occupational history as a logger and heavy equipment 
operator. 

In this regard, the Board observes that there is no evidence 
to the contrary.  That is, the only medical opinion of record 
is to the effect that the veteran's current tinnitus is not 
attributable to acoustic trauma in service.  Despite the 
veteran's assertions, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   The medical opinion of record is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, while the evidence is sufficient to 
establish that the veteran sustained acoustic trauma in 
service, the Board finds that the competent evidence of 
record fails to establish that current tinnitus is related to 
such incident in service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral tinnitus.

2.  New and Material Evidence  -  Arthritis

The Old Evidence

The veteran's service medical records are silent for any 
complaint of, or treatment for, arthritis, right shoulder 
pain, or myositis.  

In March 1969, the veteran underwent a VA examination for VA 
compensation and pension purposes.  He complained of 
experiencing pain in the shoulders and feet that started 
during monsoon season in 1968 in Vietnam.  Upon examination, 
the examiner noted that the veteran had normal range of 
motion in all the joints of his four extremities and of the 
entire spinal column.  He also reported that there was no 
evidence of swelling or tenderness of any joint.  There was 
mild spasticity of the right shoulder muscle girdle with 
presence of triggerpoint.  X-rays taken of the veteran's 
shoulders and feet were  normal.  The examiner diagnosed the 
veteran with myositis of the right shoulder.

In the veteran's May 1969 notice of disagreement, the veteran 
stated that, "arthritis was not diagnosed in service as 
such, I merely began having pain in the right shoulder in 
service and I assumed that it was some type of arthritis."

The April 1969 RO Decision

By rating action dated in April 1969, the RO denied service 
connection for arthritis and right shoulder myositis on the 
basis that there was no evidence that the veteran had 
arthritis either in service or in the report of examination.  

The March 1970 Board Decision

The veteran appealed the April 1969 rating decision.  By 
decision dated in March 1970, the Board denied service 
connection for right shoulder arthritis on the basis that 
right shoulder arthritis was not present in service or when 
the veteran was examined after discharge in March 1969.  The 
Board also denied service connection for myositis on the 
basis that it was not found to be present during service.

The veteran requested to reopen his claim for service 
connection for arthritis in June 2001.

The Additional Evidence

In a statement received in July 2001, the veteran indicated 
that while performing his duties as an infantryman in combat, 
he sustained trauma to multiple joints.

Reports of private X-ray examination taken of the veteran's 
cervical spine and knees, in September 2002, reveal that the 
veteran has severe multilevel spondylosis with resulting 
neural foraminal narrowing and possible small knee effusion, 
but negative for osseous abnormality.

In a statement attached to the above referenced x-rays, Dr. 
T. L. B. indicated that "spondylosis" means arthritis and 
"effusion" meant fluid.

Additional service personnel records were received subsequent 
to the March 1970 Board decision which confirmed facts 
previously established.

Criteria

Pursuant to 38 U.S.C.A. § 7104 the March 1970 decision by the 
Board is final.  If new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  Absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA, except where there is a finding of error.  
38 U.S.C.A. §§ 5108, 714 (West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

Where new and material evidence consists of a supplemental 
report from the service department, the former decision will 
be reconsidered.  38 C.F.R. § 3.156(c) (2004).

Analysis

The Board finds that additional evidence submitted subsequent 
to the March 1970 Board determination is not new and 
material.  Although this evidence, which consists of 
supplemental service personnel reports, a statement by the 
veteran indicating that he injured his shoulder in service, 
VA clinical reports, and reports of private x-ray 
examinations of the veteran's knees and spine, which were not 
of record at the time of the prior final Board denial in 
March 1970, such evidence, when considered in conjunction 
with the record as a whole, does not bear directly and 
substantially on whether the veteran's has current arthritis 
disability that was present during service or within one year 
of the veteran's separation from service, or is etiologically 
related to service.  Supplemental service department reports 
require reopening of the claim when they constitute new and 
material evidence as defined in 38 C.F.R. § 3.156(a).  While 
such reports were new, they were cumulative of facts 
previously established.  Accordingly, the additional 
evidence, considered in conjunction with the record as a 
whole, is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Thus, the Board concludes that evidence received subsequent 
to the March 1970 Board denial, considered in conjunction 
with the record as a whole, is not new and material and the 
claim for service connection for arthritis is not reopened.


ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  New and material evidence has not been received to reopen 
a claim of service connection arthritis, the claim is not 
reopened and the appeal is denied.





___________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



